Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 1 of 13 PageID #: 1083




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JULIA ROE,                                    )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 4:19-cv-02530-SNLJ
                                              )
ANDREW M. SAUL,                               )
Commissioner of the Social Security           )
Administration,                               )
                                              )
              Defendant.                      )

                             MEMORANDUM AND ORDER

       The Commissioner of the Social Security Administration denied plaintiff Julia

Roe’s applications for disability insurance benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 401, et seq. Roe now seeks judicial review. The Commissioner

opposes the motion. The issues being fully briefed, and for the reasons set forth, this

Court will AFFIRM the Commissioner’s decision.

I.     Procedural History

       Roe’s application was denied at the initial determination level. She then appeared

before an Administrative Law Judge (“ALJ”). The ALJ found Roe is not disabled

because her symptoms were not supported by the medical evidence available. Roe then

filed a request for review of the ALJ’s decision with the Appeals Council of the Social

Security Administration, which was denied. Thus, the decision of the ALJ stands as the

final decision of the Commissioner. See 20 C.F.R. § 404.981. Roe now seeks review by

this Court pursuant to 42 U.S.C. § 405(g).

                                             1
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 2 of 13 PageID #: 1084




II.    Disability Determination—The Five-Step Framework

       A disability is defined as the inability “to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). A claimant has a

disability “only if his physical or mental impairment or impairments are of such severity

that he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy[.]” Id. § 423(d)(2)(A).

       The Commissioner follows a five-step sequential process when evaluating whether

the claimant has a disability. 20 C.F.R. § 404.1520(a)(1). First, the Commissioner

considers the claimant’s work activity. If the claimant is engaged in substantial gainful

activity, the claimant is not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the

Commissioner looks to see whether “the claimant has a severe impairment [that]

significantly limits [the] claimant’s physical or mental ability to do basic work activities.”

Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010); see also 20 C.F.R. §

404.1520(a)(4)(ii). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to

do basic work activities.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); see also 20

C.F.R. §§ 404.1520(c), 404.1520a(d).



                                              2
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 3 of 13 PageID #: 1085




       Third, if the claimant has a severe impairment, the Commissioner considers the

impairment’s medical severity. If the impairment meets or equals one of the

presumptively disabling impairments listed in the regulations, the claimant is considered

disabled, regardless of age, education, and work experience. 20 C.F.R. §§

404.1520(a)(4)(iii), (d).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of

the presumptively disabling impairments, the Commissioner assesses whether the

claimant retains the “residual functional capacity” (RFC) to perform his or her past

relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(5)(i). An RFC is “defined

as what the claimant can still do despite his or her physical or mental limitations.” Gann

v. Berryhill, 864 F.3d 947, 951 (8th Cir. 2017); see also 20 C.F.R. § 404.1545(a)(1).

While an RFC must be based “on all relevant evidence, including the medical records,

observations of treating physicians and others, and an individual’s own description of his

limitations,” an RFC is nonetheless an “administrative assessment”—not a medical

assessment—and therefore “it is the responsibility of the ALJ, not a physician, to

determine a claimant’s RFC.” Boyd v. Colvin, 831F.3d 1015, 1020 (8th Cir. 2016). Thus,

“there is no requirement that an RFC finding be supported by a specific medical

opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant

is responsible for providing evidence relating to his RFC and the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging

for a consultative examination(s) if necessary, and making every reasonable effort to help

[the claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R.

                                             3
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 4 of 13 PageID #: 1086




§ 404.1545(a)(3). If, upon the findings of the ALJ, it is determined the claimant retains

the RFC to perform past relevant work, he or she is not disabled. 20 C.F.R. §

404.1520(a)(4)(iv).

       Fifth, if the claimant’s RFC does not allow the claimant to perform past relevant

work, the burden of production to show the claimant maintains the RFC to perform work

that exists in significant numbers in the national economy shifts to the Commissioner.

See Brock v. Astrue, 574 F.3d 1062, 1064 (8th Cir. 2012); 20 C.F.R. § 404.1520(a)(4)(v).

If the claimant can make an adjustment to other work that exists in significant numbers in

the national economy, the Commissioner finds the claimant not disabled. 20 C.F.R. §

404.1520(a)(4)(v). If the claimant cannot make an adjustment to other work, the

Commissioner finds the claimant disabled. Id. At Step Five, even though the burden of

production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Hensley, 829 F.3d at 932.

III.   The ALJ’s Decision

       At Step One, the ALJ found Roe met the insured status requirements through

December 31, 2021, and had not engaged in substantial gainful activity since July 18,

2016. (Tr. 15). At Step Two, the ALJ found Roe suffers from four medically

determinable impairments: (1) intercostal neuralgia; (2) degenerative disc disease; (3)

cerebral palsy; and (4) obesity. (Tr. 15). At Step Three, the ALJ concluded Roe does not

have an impairment or combination of impairments that meets or equals one of the

presumptively disabling impairments listed in the regulations. (Tr. 17).



                                             4
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 5 of 13 PageID #: 1087




       Next, in beginning the analysis of Step Four, the ALJ determined Roe’s RFC.1

The ALJ found that

       [t]he claimant has the residual functional capacity to perform light work as
       defined in 20 C.F.R. § 404.1567(b) except she can occasionally climb ramps
       and stairs, but never climb ladders, ropes, or scaffolds. She can occasionally
       balance, kneel, stoop, crouch, and crawl. Lastly, the claimant can have no
       exposure to vibration or hazards such as unprotected heights and moving
       mechanical parts.

(Tr. 18). As part of this determination, the ALJ found Roe’s allegations about her

physical symptoms’ intensity, persistence, and limiting effects were not consistent with

the medical records when considered as a whole. (Tr. 18). The ALJ recognized Roe’s

abdominal pain that caused “difficulties in sitting up,” “balancing issues,” and “tremors.”

(Tr. 19). But, Roe’s daily activities, the lack of corroborating objective testing, and

successful therapy treatment (that Roe voluntarily withdrew from) gave the ALJ reason to

believe Roe was not suffering from “disabling symptoms and limitations.” (Tr. 18-19).

The ALJ noted some skepticism that Roe “did not appear [to have] had any primary care

provider visits during 2018,” this despite claims of disabling pain in 2016 and 2017. (Tr.

20). In addition, the ALJ highlighted a variety of normal examinations and remarked that

Roe was “still working” during a time in which she first began to claim her pain was

“10/10 at its worst.” (Tr. 21). All in all, the ALJ concluded that the “balance of the

medical records” did not support Roe’s claims of disabling pain. (Tr. 21).



1
 Determining claimant’s RFC is “essential to properly completing steps four and five.” Swink
v. Saul, 931 F.3d 765, 769 (8th Cir. 2019). However, the RFC is determined at step four—a
point in which the burden of proof rests with claimant. See Scott v. Berryhill, 855 F.3d 853,
855 (8th Cir. 2017); Goff v. Barnhart, 421 F.3d 785, 793 (8th Cir. 2005).

                                              5
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 6 of 13 PageID #: 1088




       Having made an RFC determination, the ALJ continued on through Step Four to

determine whether Roe could perform her past relevant work in light of her designated

RFC. The ALJ determined Roe could perform past relevant work. (Tr. 22). It was noted

that Roe was previously a teller, cashier/checker, and customer service representative—

all light work. (Tr. 22). The ALJ agreed with the vocational expert that, given Roe’s

RFC, she was still able to perform all of these jobs “as actually and generally performed.”

(Tr. 22, 49). Accordingly, the ALJ concluded Roe was not disabled at Step Four.

IV.    Standard of Review

       The Court must affirm the Commissioner’s decision if it is supported by

substantial evidence on the record as a whole. 42 U.S.C. § 405(g). Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019). “[T]he threshold for such

evidentiary sufficiency is not high.” Id. Under this test, the court “consider[s] all evidence

in the record, whether it supports or detracts from the ALJ’s decision.” Reece v. Colvin,

834 F.3d 904, 908 (8th Cir. 2016). The court “do[es] not reweigh the evidence presented

to the ALJ” and will “defer to the ALJ’s determinations regarding the credibility of

testimony, as long as those determinations are supported by good reasons and substantial

evidence.” Id. The ALJ will not be “reverse[d] merely because substantial evidence also

exists in the record that would have supported a contrary outcome, or because [the court]

would have decided the case differently.” KKC ex rel. Stoner v. Colvin, 818 F.3d 364,

370 (8th Cir. 2016).



                                              6
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 7 of 13 PageID #: 1089




V.     Discussion

       Roe makes two challenges to the ALJ’s decision. First, she says the ALJ erred in

discounting the opinions of her treating physician, Dr. Christopher Blanner. Second, she

says the ALJ erred in discounting her subjective complaints.

       A. The ALJ Did Not Err in Discounting the Medical Source Statement
          Opinions of Roe’s Treating Physician.

       A treating physician’s opinion is given “controlling weight” when it is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence.” 20 C.F.R. § 404.1527(c)(2) (2012).

However, when “the treating physician’s opinion is internally inconsistent or conflicts

with substantial evidence contained within the medical record as a whole, the ALJ may

afford it less weight.” Pemberton v. Saul, 953 F.3d 514 (8th Cir. 2020). Particularly

concerning are opinions made in the form of so-called “medical source statements”

(MSS)—often checklist-formatted documents with little citation to underpinning

evidence that make functional determinations without clear explanatory support. Such

“conclusory opinion[s]” are rightly regarded with skepticism and an ALJ is not wrong to

discount or even disregard them if otherwise unsupported by the record. Chesser v.

Berryhill, 858 F.3d 1161, 1165 (8th Cir. 2017) (citing Julin v. Colvin, 826 F.3d 1082,

1089 (8th Cir. 2016); see also Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012);

Johnson v. Astrue, 628 F.3d 991, 994 (8th Cir. 2011).

       Blanner completed an MSS in August, 2018, opining that Roe could only

occasionally lift 10 pounds or less (never greater weights), could only use her hands,


                                             7
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 8 of 13 PageID #: 1090




fingers, and arms 5% of the time during an eight-hour workday, and would be absent for

more than four days of work per month. In addition, Roe could only sit or stand for 15

minutes at a time and for not more than 2 hours a day. (Tr. 945-949). The ALJ gave

“little weight” to these opinions because they “simply [were] not supported by the

balance of the medical record.” (Tr. 21). In determining whether that conclusion was

based on substantial evidence, this Court endeavors to give a chronological overview of

those records.

       Roe says she suffers “disabling pain” in the “chest/abdominal/rib case area.”

According to the records, she has, indeed, suffered some sort of right-sided abdominal

pain since the middle of 2015, described medically as “right, anterior, lower

thoracic/right upper abdominal pain.” (Tr. 520, 689-690, 713, 726, 764). Early on, it was

noted that Roe “had reconstructive surgery of her right hip twice due to cerebral palsy in

the past,” but her “pain does not seem to be in that area” specifically. (Tr. 689). One

doctor explained Roe’s pain appears to have come from no “inciting event or trauma.”

(Tr. 665). Early treatment successes appear fleeting. Roe saw Dr. James Sturm in 2015

and 2016, who used rib injections to provide “minimal relief for 2-3 days,” but apparently

“stopped seeing him” after he “recommended proceeding with an intrathecal pump”—a

medical device, sometimes called a “pain pump,” used to deliver medications directly to

the spinal fluid. (Tr. 286-333, 665). In July 2016, Blanner noted Roe’s employer had “not

been working with her very well regarding her pain” and indicated that Roe “collapsed in

pain at work” due to “R flank pain.” (Tr. 823). Roe quit her job shortly thereafter. By

April 2017, records suggest Blanner encouraged Roe to “file for disability” and “focus on

                                             8
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 9 of 13 PageID #: 1091




managing her pain from a chronic pain perspective.” (Tr. 877). That same month, Roe

entered into a physical therapy program that lasted twelve visits. (Tr. 621-639). Therapy

resulted in clear improvements. In May 2017, Roe reported being able to sit through a

two-hour movie at the movie theatre. (Tr. 625). She was also successfully exercising on a

stationary bike for 25-30 minutes at a time. (Tr. 625). She even managed to enjoy Six

Flags and “didn’t have to use Biofreeze or a pain pill.” (Tr. 738). Curiously, Roe did “not

follow up with any issue or schedule further follow-up treatments.” (Tr. 634).

Accordingly, she was discharged from treatment in August 2017. (Tr. 634). By December

2017, Roe was still experiencing abdominal pain rated somewhat above average;

however, functional improvement remained as it was noted that “[activities of daily

living] are difficult, but manageable on her own.” (Tr. 665).

       In 2018, the records reveal essentially no treatment for Roe’s abdominal pain;

rather, Roe presented for various other things like nasal congestion, dry cough, low-grade

fever, sinus pain, and ear pain. (Tr. 668-670, 898-936). She was generally noted as being

“in no distress” (Tr. 915). Though not laid out in chronological form, it is also

noteworthy that objective diagnostic testing throughout the treatment period—including

X-rays, MRIs, and CT scans—were predominately normal or mild. (Tr. 347-348, 438-

439, 447-450, 522-523, 578, 651, 941, 943, 965-969, 972-979). This, perhaps, explains

earlier reports that Roe’s pain appeared to have come from no “inciting event or trauma.”

(Tr. 665).

       With a good grasp on the “balance of medical records” the ALJ considered, this

Court finds clear flaws in Roe’s arguments. She urges this Court to reverse the ALJ for

                                              9
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 10 of 13 PageID #: 1092




having discounted Blanner’s MSS opinions, but those opinions seem to have manifested

from thin air and do not track with (or otherwise explain incongruences in) Roe’s

treatment history. Roe mentions in her brief how she is essentially bedridden, forced to

lay “in bed at least 10 hours a day.” And Blanner seems to encourage this view in his

MSS, suggesting Roe has had “little to no response” to physical therapy, can only use her

upper extremities 5% of the time during an eight-hour workday, and can sit, stand, and

walk “less than 2 hours” in a given day. (Tr. 947-949). Yet, the full record makes clear

that she had functionally improved in 2017 following therapy, voluntarily discontinued

therapy thereafter, made no substantial complaints of abdominal pain in 2018, and then

asked Blanner—who, early on, suggested Roe seek disability—to complete an MSS that

favored, without supporting evidence, pre-therapy levels of pain and functional

impairment. The MSS does not explain, indirectly or otherwise, why Roe has never been

given an assistive device or functionally restricted to match the severity of pain she and

Blanner describe, why Roe’s condition seriously degraded after being able to sit through

a two-hour movie and exercise for thirty minutes at a time just months prior, or why she

made no serious complaints of abdominal pain throughout 2018. Apparently, as the

argument goes, the ALJ was supposed to simply take Blanner at his word because he was

Roe’s long-time treating physician. That isn’t the standard. The ALJ must be guided by

the totality of evidence, not just one person’s opinions. Nash v. Commissioner, Soc. Sec.

Admin., 907 F.3d 1086, 1089 (8th Cir. 2018). And, so, the ALJ was right to discount what

is a quintessential example of a “conclusory” MSS that fails to find—or, more helpfully,

cite to—corroborative evidence in the record. See Pemberton, 953 F.3d at 517; Chesser,

                                             10
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 11 of 13 PageID #: 1093




858 F.3d at 1165; Anderson, 696 F.3d at 794; Johnson, 628 F.3d at 994; see also 20

C.F.R. §§ 404.1527(c)(3)-(4) (2012) (identifying “supportability” and “consistency” as

two factors to consider in determining whether to given an opinion more or less weight).

The ALJ did not err in giving “little weight” to Blanner’s MSS opinions.

       B. The ALJ Did Not Err in Discounting Roe’s Subjective Complaints

       The ALJ discounted Roe’s subjective complaints of disabling pain based on her

daily activities, unsupportive objective medical evidence, successful therapy, and a lack

of meaningful treatment in 2018. (Tr. 19-20). In other words, the ALJ discounted Roe’s

subjective complaints for the same reason Blanner’s MSS opinions were discounted.

       In evaluating a claimant’s subjective complaints of pain, the ALJ must consider

       objective medical evidence, the claimant’s work history, and other evidence
       relating to (1) the claimant’s daily activities; (2) the duration, frequency, and
       intensity of the pain; (3) precipitating and aggravating factors; (4) the dosage,
       effectiveness, and side effects of medication; and (5) the claimant’s
       functional restrictions.

       Schwandt v. Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019) (citing Polaski v.

Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)). The ALJ “need not explicitly discuss each

factor,” Schwandt, 926 F.3d at 1012, and the Court “will defer to credibility

determinations that are supported by good reasons and substantial evidence.” Id.

       The same “good reasons” the ALJ had for discounting Blanner’s opinions support

the ALJ’s decision to discount Roe’s subjective complaints. And, as this Court has

already explained, substantial evidence supports this conclusion. Roe suggests she is

nearly bedridden and experiences chronic, disabling pain, but that does not take into

account her improvements through therapy, unremarkable diagnostic tests, a lack of

                                              11
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 12 of 13 PageID #: 1094




doctor-imposed restrictions throughout treatment, the lack of any meaningful treatment in

2018, or the fact that she, herself, acknowledges she is capable of doing many daily

activities. Roe reported that she can do laundry, wash dishes, make dinner, go shopping,

drive herself, take care of hygienic needs, and attend school and extracurricular functions

for her son—though she’d need periodic breaks. (Tr. 39-45. 217-219). She can also sit

through two-hour-long movies and engage in thirty-minute exercise sessions. (Tr. 625).

She was even able to enjoy Six Flags for a day without needing pain medication. (Tr.

738). As Schwandt suggests, any one of these evaluative categories may be insufficient in

isolation—they are generally considered holistically. But, the combination of therapy

treatment efficacy (something Roe voluntarily withdrew from), ability to engage in

various daily activities, normal-or-near-normal diagnostic testing, and lack of any

meaningful treatment throughout an entire year-long period suggests Roe’s claims of

“disabling pain” are not entirely credible. The Court does not reweigh this evidence for

itself, but instead finds simply that the ALJ’s decision was adequately based on

substantial evidence. See Bryant v. Colvin, 861 F.3d 779, 782-783 (8th Cir. 2017) (ALJ

did not err in discounting subjective complaints of gout pain where daily activities and

lack of follow-up complaints to doctors eroded claimant’s credibility); Tucker v.

Barnhart, 363 F.3d 781, 783 (8th Cir. 2004) (ALJ did not err in discounting subjective

complaints of leg and back pain where diagnostic tools showed minor impairments and

the balance of medical evidence did not support claimant’s allegations); Melton v. Apfel,

181 F.3d 939, 941 (8th Cir. 1999) (inconsistent medical examinations, lack of activity

restrictions, and lack of consistent treatment gave ALJ sufficient reason to discount

                                            12
Case: 4:19-cv-02530-SNLJ Doc. #: 23 Filed: 07/07/20 Page: 13 of 13 PageID #: 1095




claimant’s subjective complaints of back pain). The ALJ did not err in discounting Roe’s

subjective complaints.

VI.    Conclusion

       This Court’s review is limited to determining whether the ALJ’s findings are

based on correct legal standards and supported by substantial evidence. It does not

substitute its own judgment for that of the ALJ. Gann v. Berryhill, 864 F.3d 947, 950 (8th

Cir. 2017). Having found the ALJ’s conclusions were supported by substantial evidence

and that legal standards were correctly applied, this Court affirms the ALJ’s decision.

       Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s decision is AFFIRMED

and plaintiff Julia Roe’s complaint (ECF #1) is DISMISSED with prejudice. A separate

judgment accompanies this Order.

       So ordered this 7th day of July 2020.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                            13
